UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
BAKARY TOURE,                                                   :
                                                                :
                                    Plaintiff,                  :
                                                                : MEMORANDUM & ORDER
                  -against-                                     :   17-cv-0657 (DLI) (JO)
                                                                :
THUNDER LUBE INC.,                                              :
ABKO ASSOCIATES INC., and HAGAY KEREN :
                                                                :
                                    Defendants.                 :
----------------------------------------------------------------x
DORA L. IRIZARRY, Chief United States District Judge:

       On February 5, 2017, Plaintiff commenced this action alleging violations of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and New York Labor Law (“NYLL”), § 650 et

seq. See generally, Complaint (“Compl.”), Docket (“Dkt.”) Entry No. 1. On April 19, 2018,

Defendants Thunder Lube Inc. (“Thunder Lube”), Abko Associates Inc. (“Abko”), and Hagay

Keren (collectively, “Defendants”), moved to compel arbitration and to dismiss the complaint or,

in the alternative, to stay the action pending arbitration. Motion to Dismiss and/or Compel

Arbitration, Dkt. Entry No. 36. Plaintiff opposed, See, Plaintiff’s Memorandum in Opposition to

Defendants’ Motion (“Pl.’s Opp.”), Dkt. Entry No. 38, and Defendants replied, See, Reply to

Plaintiffs’ Opposition to Defendants’ Motion (“Reply”), Dkt. Entry No. 39. For the reasons set

forth below, the motion to compel arbitration is granted and the motion to dismiss is denied.

I.     Background

       Thunder Lube operates a car washing and oil change business in Brooklyn, New York that

it acquired from Abko in 2015. See, Compl. ¶ 12. From 2007 through 2017, Plaintiff worked at

the business as an oil change and lube technician. Id. ¶ 17. Plaintiff alleges that during that time
Defendants violated the FLSA and NYLL by failing to include cash commissions in his overtime

pay calculations. Id. ¶ 21.

        In April 2015, Plaintiff executed an arbitration agreement with Abko (the “Agreement”).

See, Agreement, Dkt. Entry No. 36. Under the Agreement, Plaintiff agreed to arbitrate any claims

or disputes that arise out of his employment with Defendants. The Agreement states in pertinent

part:

        [Plaintiff] agrees to arbitrate any and all claims, disputes and or controversies,
        including but not limited to, all statutory claims and any and all state and or federal
        claims, that may arise out of or relate in any way to my work and or performance
        of services for ABKO ASSOCIATES INC. (“Abko” or “Company”) and any other
        existing Corporation, including but not limited to claims, disputes and or
        controversies involving their predecessors, successors, assigns, parents,
        subsidiaries, affiliates, officers, trustees, directors, shareholders, partners,
        employees, agents, heirs, administrators, executors and attorneys, past and present.

Id. ¶ 1. If a dispute arises, the Agreement requires Plaintiff to notify Abko, in writing, explaining

the nature of the claim. Id. ¶ 5. Within 30 days of the notice, the parties are to meet to attempt to

resolve the claim, after which, the complaining party may seek arbitration. Id. The arbitration

will be held at a location chosen by Abko within a fifty-mile radius of its office. Id. ¶ 5.

        The Agreement prohibits the award of “punitive, consequential, special, or indirect

damages,” and equitable relief, and directing each party to bear its own costs and attorneys’ fees.

Id. ¶ 9. Finally, the Agreement has a severance clause that states: “if any part of [the Agreement]

is found to be unenforceable for any reason, the remaining provisions shall remain enforceable.”

Id. ¶ 11.

        Notwithstanding this arbitration clause, Plaintiff commenced this action alleging

Defendants violated the FLSA and NYLL by failing to pay Plaintiff overtime wages. See, Compl.

Defendants’ Answer did not include the right to arbitrate as an affirmative defense. See, Answer,

Dkt. Entry No. 10. On June 22, 2017, the parties, each represented by counsel, appeared before


                                                  2
the magistrate judge for an initial conference. At the conference, the parties represented “they are

engaging in settlement negotiations and are likely to reach an agreement soon.” See, Initial

Conference Minute Entry, Dkt. Entry No. 14.

       On August 28, 2017, Defendants substituted their current counsel to this action.

See, Motions to Substitute Attorney, Dkt. Entry Nos. 15, 16.          Upon taking over the case,

Defendants’ new counsel discovered the Agreement at Defendants’ place of business.

See, Declaration of David Hartheimer (“Hartheimer Decl.”), Dkt. Entry No. 36, ¶ 2. Shortly

thereafter, Defendants’ counsel contacted Plaintiff’s counsel to discuss the Agreement. Id. ¶ 3.

Plaintiff’s counsel purportedly failed to respond to this outreach. Id.

       On October 10, 2017, Defendants’ counsel sent a letter to Plaintiff’s counsel stating that

Defendants sought to arbitrate the dispute pursuant to the Agreement. See, Letter dated October

10, 2017, Dkt. Entry No. 39-1, Ex. D. On November 20, 2017, Plaintiff’s counsel replied that the

Agreement did not apply “at this stage.” See, Email dated November 20, 2017, Dkt. Entry No. 39-

1, Ex. F.

       That same day, Defendants moved for a pre-motion conference seeking leave to file a

motion to dismiss the complaint. See, Motion for Pre-Motion Conference, Dkt. Entry No. 21. The

Court denied Defendants’ request and directed the parties to attend “at least one settlement

conference before the magistrate judge.” See, Minute Entry for Conference dated December 4,

2017. Defendants then moved to stay discovery. See, Motion to Stay Discovery, Dkt. Entry No.

25. On December 12, 2017, the magistrate judge denied Defendants’ motion to stay and ordered

limited discovery. See, Minute Entry for Conference dated December 14, 2017. On January 10,

2018, the magistrate judge stayed discovery in anticipation of this motion. On April 19, 2018,




                                                 3
Defendants moved to dismiss or compel arbitration.            Motion to Dismiss and/or Compel

Arbitration, Dkt. Entry No. 36.

       Defendants argue that the Agreement governs the parties’ dispute and that the Court should

compel arbitration. See, Defendants’ Memorandum in Support (“Defs.’ Mem.”), Dkt. Entry No.

37, at 7-11. Alternatively, Defendants contend that the Complaint fails to allege a claim and should

be dismissed. See, Id. at 12-22. In response, Plaintiff contends that Defendants waived their right

to arbitrate by: (i) failing to plead it as an affirmative defense in their Answer; and (ii) engaging

in discovery and belatedly filing the motion to compel. See, Pl.’s Opp. at 7-11. Plaintiff further

argues that the Agreement is unenforceable and void because it surrenders Plaintiff’s statutory

rights under the FLSA and the NYLL and the fifty-mile location proposed for the arbitration is

void because it is inconvenient. See, Id. at 20-21.

II.    Legal Standard and Discussion

       “The Federal Arbitration Act (‘FAA’) creates a body of federal substantive law of

arbitrability applicable to arbitration agreements affecting interstate commerce.” Ragone v. Atl.

Video at Manhattan Ctr., 595 F.3d 115, 121 (2d Cir. 2010) (internal citations and quotation marks

omitted). “The overarching purpose of the FAA . . . is to ensure the enforcement of arbitration

agreements according to their terms so as to facilitate streamlined proceedings.” AT&T Mobility

LLC v. Concepcion, 563 U.S. 333, 344 (2011). With this in mind, the Supreme Court “repeatedly

[has] described the [FAA] as embodying a national policy favoring arbitration and a liberal federal

policy favoring arbitration agreements.”      Id. at 346 (internal citations and quotation marks

omitted); See also, Preston v. Ferrer, 552 U.S. 346, 349 (2008) (internal citations omitted).

        “In deciding motions to compel [arbitration], courts apply a ‘standard similar to that

applicable for a motion for summary judgment.’” Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229



                                                 4
(2d Cir. 2016) (quoting Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir. 2003)). This standard

“requires a court to ‘consider all relevant, admissible evidence submitted by the parties and

contained in the pleadings,’” and other filings to the Court. Id. at 229 (quoting Chambers v. Time

Warner, Inc., 282 F.3d 147, 155 (2d Cir. 2002)). “In doing so, the court must draw all reasonable

inferences in favor of the non-moving party.” Id. (internal citations omitted).

        A motion to compel arbitration goes to the Court’s power to hear a case. Thus, such a

motion is analogous to, and sometimes is treated as, a motion to dismiss for lack of subject matter

jurisdiction under Fed. R. Civ. P. 12(b)(1). See, e.g., Tyler v. City of New York, No. 05-cv-3620,

2006 WL 1329753, at *2 (E.D.N.Y. May 16, 2006). Since “jurisdiction generally must precede

merits in dispositional order,” Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 577 (1999)

(citing Steel Co. v. Citizens for Better Environment, 523 U.S. 83 (1998)), a district court generally

should rule on a motion to compel arbitration before proceeding to a merits-based motion to

dismiss.   See, 182 Needham v. United States, No. 17-cv-05944, 2018 WL 3611944, at *2

(S.D.N.Y. July 27, 2018) (internal quotation omitted).

        The threshold question facing any court considering a motion to compel arbitration is

whether the parties have indeed agreed to arbitrate. See, Schnabel v. Trilegiant Corp., 697 F.3d

110, 118 (2d Cir. 2012). If the court is satisfied that such an agreement exists, the court also must

consider: (i) “the scope of that agreement”; (ii) “if federal statutory claims are asserted, . . . whether

Congress intended those claims to be nonarbitrable”; and (iii) “if the court concludes that some,

but not all, of the claims in the case are arbitrable, . . . whether to stay the balance of the proceedings

pending arbitration.” JLM Indus., Inc. v. Stolt–Nielsen SA, 387 F.3d 163, 169 (2d Cir. 2004)

(quoting Oldroyd v. Elmira Sav. Bank. FSB, 134 F.3d 72, 75–76 (2d Cir. 1998)). Under the FAA,

courts can deny enforcement of arbitration agreements “upon such grounds as exist at law or in



                                                    5
equity for the revocation of any contract.” 9 U.S.C. § 2. The FAA also allows arbitration

agreements “to be invalidated by generally applicable contract defenses, such as fraud, duress, or

unconscionability[.]” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 344 (2011).

       A federal court’s decision on the validity of an arbitration agreement is a matter of state

contract law. See, Gold v. Deutsche Aktiengesellschaft, 365 F.3d 144, 149 (2d Cir. 2004)

(“Whether one can be bound by an arbitration clause is usually determined by looking at generally

accepted principles of contract law.”) (internal citations omitted); Sinnett v. Friendly Ice Cream

Corp., 319 F. Supp.2d 439, 443 (S.D.N.Y. 2004) (quoting First Options, Inc. v. Kaplan, 514 U.S.

938, 944 (1995)). “Under general contract principles[,] a party is bound by the provisions of a

contract that he signs unless he can show special circumstances that would relieve him of such an

obligation.” Genesco, Inc. v. T. Kakiuchi & Co. Ltd., 815 F.2d 840, 845 (2d Cir. 1987) (internal

citations omitted).

           Defendants’ Motion to Compel Arbitration

       The Court finds that the parties here agreed to arbitrate the dispute. First, it is uncontested

that Plaintiff voluntarily signed the Agreement. Plaintiff’s claim that he had difficulty reading the

agreement is insufficient to void his obligations under the Agreement. See, Rodriguez Depena v.

Parts Auth. Inc., 877 F.3d 122, 124 (2d Cir. 2017) (holding that “a language barrier does not

prevent enforcement of contract obligations.”). Second, Plaintiff’s unpaid overtime claims fall

squarely within the scope of the Agreement as they relate directly to Plaintiff’s work for

Defendants. See, Agreement, ¶ 1 (Plaintiff agrees to “arbitrate any and all claims” that may arise

out of or relate to his employment with Defendants). Finally, Plaintiff’s FLSA and NYLL causes




                                                 6
of action are arbitrable. See, Rodriguez-Depena, 877 F.3d at 124 (holding that FLSA and NYLL

claims are arbitrable). Thus, the Agreement governs Plaintiff’s claims.

       Next, the Court concludes that Defendants have not waived their right to arbitrate

Plaintiff’s claims. “‘[T]here is a strong presumption in favor of arbitration and that waiver of the

right to arbitration is not to be lightly inferred.” Coca-Cola Bottling Co. v. Soft Drink & Brewery

Workers Union Local 812, Int’l Bhd. of Teamsters, 242 F.3d 52, 57 (2d Cir. 2001) (internal

quotation marks omitted). The party seeking to establish a waiver must satisfy a “heavy burden.”

Sweater Bee by Banff, Ltd. v. Manhattan Indus., 754 F.2d 457, 466 (2d Cir. 1985). In order to

determine if Defendants have waived their right to arbitration, the Court must consider the

following factors: “(1) the time elapsed from when litigation was commenced until the request for

arbitration; (2) the amount of litigation to date, including motion practice and discovery; and (3)

proof of prejudice.” La. Stadium & Exposition Dist. v. Merrill Lynch, Pierce, Fenner & Smith,

Inc., 626 F.3d 156, 159 (2d Cir. 2010). A party waives its right to arbitration “when it engages in

protracted litigation that prejudices the opposing party.” Tech. in P’ship, Inc. v. Rudin, 538 F.

App'x 38, 39 (2d Cir. 2013) (quoting In re Crysen/Montenay Energy Co., 226 F.3d 160, 162 (2d

Cir. 2000). Whether a party’s pretrial conduct amounts to waiver of the defense of arbitration is a

question of law. Leadertex, Inc. v. Morganton Dyeing & Finishing Corp., 67 F.3d 20, 25 (2d Cir.

1995); See, Rush v. Oppenheimer & Co., 779 F.2d 885, 887 (2d Cir. 1985).

       “There is no rigid formula or bright-line rule for identifying when a party has waived its

right to arbitration, however, the key to a waiver analysis is prejudice.” Chehebar v. Oak Fin.

Grp., Inc., No. 14-cv-2982, 2017 WL 946292, at *3 (E.D.N.Y. Mar. 7, 2017) (internal quotations

omitted). “Absent evidence of excessive cost, the presumption in favor of arbitration cannot be

overcome merely on the basis of the length of the delay.” Thyssen v. Calypso Shipping Corp., S.A.,



                                                 7
310 F.3d 102, 105 (2d Cir. 2002). To evaluate the effect of the amount of litigation in a waiver

analysis, “courts find relevant, inter alia, any motion practice engaged in by the parties, and the

extent of discovery the parties have exchanged.” Commercial Lubricants, LLC v. Safety-Kleen

Sys., (citing Tech. in P’ship, Inc. 538 F. App’x at 39). Notably, “there must be ‘litigation pertaining

to “substantial issues going to the merits.” Del Turco v. Speedwell Design, 623 F. Supp. 2d 319

(E.D.N.Y. 2009) (quoting In re S & R Co. of Kingston v. Latona Trucking, Inc., 159 F.3d 80 (2d

Cir. 1998)).

       Here, neither the amount of litigation nor the expense incurred throughout the proceedings

reaches the level justifying the finding of a waiver. Leadertex, 67 F.2d at 26 (“[P]retrial expense

and delay–unfortunately inherent in litigation–without more, do not constitute prejudice sufficient

to support a finding of waiver.”). Moreover, contrary to Plaintiff’s argument, Defendants have not

waived their right to arbitration because of their failure to include the arbitration defense in their

answer. Thyssen, Inc., S.A., 310 F.3d at 105-06 (“[T]here is no per se rule that arbitration must be

pleaded in the answer in order to avoid waiver.”). Additionally, the six-month delay between the

filing of the Answer and when Defendants first raised the arbitration defense is insufficient to find

a waiver. See, e.g., Shearson Lehman Hutton, Inc. v. Wagoner, 944 F.2d 114, 122 (2d Cir. 1991)

(no waiver after a three-year delay in raising arbitration defense); Rush, 779 F.2d at 888 (no waiver

after eight-month delay). As a result, Plaintiff fails to meet his “heavy burden” to establish that

Defendants waived their right to arbitration. Sweater Bee, 754 F.2d at 466.

       The Court also declines to strike the Agreement’s provisions about the proposed location

of the arbitration as it does not render the Agreement unconscionable. Plaintiff argues that

arbitration should conducted in New York, and not within the fifty-mile radius of Abko’s office,

which potentially includes New Jersey or Connecticut where Plaintiff’s counsel is not licensed to



                                                  8
practice law. See, Pl.’s Opp. at 20-21. A court may not decline to enforce an arbitration agreement

based on mere potential inconvenience to one party. See, e.g., Doctor’s Assocs., Inc. v. Hamilton,

150 F.3d 157, 163 (2d Cir. 1998) (rejecting claim that arbitration clause was unconscionable

because of costs and inconvenience of forum where arbitration clause disclosed costs and location

and plaintiff did not contest receiving notice of this clause).

       However, the provisions of the Agreement that surrender Plaintiff’s statutory rights under

the FLSA and NYLL and the Agreement’s cost-shifting provision are unenforceable as against

public policy. The Supreme Court has set forth an “effective vindication” exception to the FAA

that permits courts to invalidate “on ‘public policy’ grounds” agreements that “operat[e] . . . as a

prospective waiver of a party’s right to pursue [federal] statutory remedies.” Am. Exp. Co. v.

Italian Colors Rest., 570 U.S. 228, 235 (2013) (first and second alterations in original) (emphasis

omitted) (quoting Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 628

(1985)). It has explained that this exception “would certainly cover a provision in an arbitration

agreement forbidding the assertion of certain statutory rights.” Id. at 236.

       The FLSA and NYLL, both beneficent statutes intended to protect workers, require

defendant employers to pay the attorneys’ fees of prevailing plaintiff workers to encourage

“private attorneys general” to enforce the statute. See, Trinidad v. Pret a Manger (USA) Ltd., No.

12-cv-6094, 2014 WL 4670870, at *12 (S.D.N.Y. Sept. 19, 2014); See also, Fernandez v. Kinray,

Inc., No. 13-cv-4938, 2014 WL 12778829, at *7 (E.D.N.Y. Feb. 5, 2014). This compensation

mechanism is “key to the effective enforcement” of both statutes. Fernandez, 2014 WL 12778829,

at *7. Similarly, liquidated damages are substantive rights available under both the FLSA and

NYLL. See, 29 U.S.C. §§ 216(b), 217; N.Y. Labor Law §§ 198(1–a), 663(1).




                                                  9
        Here, the Agreement’s provisions that waive Plaintiff’s right to seek liquidated damages,

equitable relief, and attorneys’ fees, as well as its cost shifting provision, are unenforceable.1

These provisions are invalid because they act as a “prospective waiver of [Plaintiff’s] right to

pursue statutory remedies.” Am. Exp., 570 U.S. at 236 (emphasis omitted) (quoting Mitsubishi

Motors, 473 U.S. at 628). The Agreement’s cost shifting provision also prevents the “effective

vindication” of Plaintiff’s FLSA and NYLL rights and, thus, is void. See, Bynum v. Maplebear

Inc., 160 F. Supp. 3d 527, 537 (E.D.N.Y. 2016). That said, the waiver of the rights discussed

above requires only that the Court strike the offending portions under the Agreement’s severability

clause. Agreement ¶ 23.

            Defendants’ Motion to Dismiss the Complaint

        As the Court has granted Defendants’ motion to compel arbitration, the motion to dismiss

is denied. If a court finds compels arbitration under a written agreement, both the FAA and New

York law mandate that the action be stayed pending arbitration.                           See, 9 U.S.C. § 3;

CPLR § 7503(a). When, as here, Defendants seek dismissal of the action, the Court has discretion

in determining whether to dismiss or stay the action. See, Zambrano v. Strategic Delivery Sols.,

LLC, No. 15-cv-8410, 2016 WL 5339552, at *10 (S.D.N.Y. Sept. 22, 2016).




1
 In an abundance of caution, the Court construes the Agreement’s reference to punitive damages to preclude the award
of liquidated damages.

                                                        10
III.    Conclusion

        For the foregoing reasons, the motion to compel arbitration is granted and the motion to

 dismiss is denied. At the arbitration, Plaintiff may vindicate all of his statutory rights under the

 FLSA and the NYLL. This action is administratively closed pending arbitration. Any party

 wishing to challenge the arbitration decision must do so within thirty (30) days thereof and move

 to reopen the case.



 SO ORDERED.

 Dated: Brooklyn, New York
        September 30, 2019
                                                                        /s/
                                                                 DORA L. IRIZARRY
                                                                    Chief Judge




                                                 11
